Citation Nr: 9933154	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or due to 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.


REMAND

This veteran claimed entitlement to nonservice-connected 
pension benefits in April 1993, at which time he reported 
having respiratory problems and high blood pressure.  The RO 
denied his claim based on excess income.  In December 1996, 
the veteran requested that his claim for be reopened, and 
that he also be considered eligible for aid and attendance 
based on medical problems to include asbestosis, prostate 
cancer, and heart problems.  He provided income and medical 
expense information pertinent to himself and his spouse.  In 
May 1997, the RO denied the veteran benefits based on excess 
income.

In July 1998, subsequent to the receipt of medical records 
reflecting treatment and evaluation of problems to include 
pneumonia, sinusitis, hypertension, sleep apnea, anemia, a 
urinary tract infection, pyelonephritis, prostate cancer, 
congestive heart failure, lumbosacral scoliosis and 
osteoarthritis, bilateral pseudophakia, chronic obstructive 
pulmonary disease, emphysema, and blepharitis, the RO 
considered the veteran's eligibility for pension pursuant to 
38 C.F.R. §§ 3.321, 4.15, 4.16, 4.17, 4.18 (1999), and denied 
benefits based on the veteran's failure to meet the basic 
disability percentage requirements, or to warrant 
extraschedular consideration.  In so doing, the RO cited the 
veteran as having disabilities that combined to only 
30 percent, and in the discussion referenced prostate cancer, 
hypertension and possible asbestos disease.  The RO did not 
specifically list the disabilities considered or the 
individual ratings of such.  The RO also denied entitlement 
to special monthly pension benefits at that time.  The 
statement of the case similarly did not provide a detailed 
statement as to the disabilities considered in connection 
with the veteran's claim.  

Private records received thereafter indicate that the veteran 
has asbestos-related pleural disease.  Moreover, at the time 
of his Travel Board hearing in September 1999, the veteran 
identified the following ongoing medical problems:  
hypertension; urinary frequency; asbestosis resulting in 
shortness of breath; possible other pulmonary disability; 
lumbar pain; sleep apnea; a history of congestive heart 
failure and continuing heart pains; diabetes; and vision 
problems.  It does not appear that the RO considered each of 
those disabilities.  Also, the veteran identified that he was 
scheduled for VA evaluation of his eyes in November 1999; 
those records are not associated with the claims file.  

The veteran's representative contends that the RO has not 
considered all of the veteran's disabilities and has not 
evaluated the appropriate percentage ratings and the 
appropriate diagnostic codes for each of the veteran's 
claimed disabilities.  See 38 C.F.R. §§ 4.16, 4.17.  Further, 
they argue that the RO has not adequately considered the 
veteran's claim for nonservice-connected pension benefits 
under the "average person" standard and the unemployability 
standards set forth in 38 C.F.R. §§ 3.321 and 4.17.  Based on 
the above recitation of the facts of this case, the Board 
concurs.  

The issue of entitlement to pension turns on whether the 
veteran is found to be permanently and totally disabled.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
provided specific guidance on how a permanent and total 
disability rating for pension purposes should be adjudicated.  
Brown v. Derwinski, 2 Vet. App. 444 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Talley v. Derwinski, 2 Vet. App. 
282 (1992).  Among the instructions provided in the decisions 
of the Court is a requirement that the Board review the 
assignment of percentage ratings for each disability 
identified.  In instances where percentage ratings for one or 
more of the veteran's disabilities have not been assigned by 
the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  See also 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1999).  

The Court has held that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one. The 
Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Robert, supra.

Moreover, the assignment of correct ratings for each 
disability claimed by the veteran is necessary for the 
adjudication of the veteran's special monthly pension case 
inasmuch as the criteria for special monthly pension at the 
housebound rate and/or based on aid and attendance include 
entitlement criteria which may be satisfied through the 
percentage evaluations assigned for the disabilities shown in 
the record.  

In view of the foregoing, the issues of eligibility for 
pension benefits and special monthly pension based on a need 
for regular aid and attendance or at the housebound rate 
require remand to the RO.  The law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).


Therefore, this case is remanded for the following:

1.  The RO should contact the veteran and 
request him to provide a list of all 
disorders contributing to his present 
degree of disability.  He should also 
furnish the full names and addresses of 
all health care providers (VA and non-VA) 
who have treated him for any of the 
disorders at issue, specifying the dates 
of treatment.  The RO should ensure that 
all VA treatment and evaluation records 
are associated with the claims file, to 
include records related to eye evaluation 
conducted in or around November 1999.  
The RO should also obtain copies of 
private medical records not already on 
file pertinent to his reported 
disabilities.

2.  The RO should then review the record 
on appeal in its entirety and identify 
each ratable disability shown therein and 
schedule the appropriate VA examinations 
to assess the nature and severity of 
each, properly notifying the veteran of 
the consequences of failure to report for 
same.  The examiner(s) should review all 
evidence of record, including any newly 
submitted medical evidence, and then 
should furnish an opinion for the record 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
are susceptible to improvement through 
appropriate treatment.  The examiner(s) 
should also complete VA Form 2680, 
"Examination For Aid and Attendance or 
Housebound Benefits."


3.  After the above is completed, to the 
extent possible, the RO should assign a 
percentage evaluation for each disability 
identified.  Thereafter, the RO should 
re-adjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1999), and 
special monthly pension by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.  Consideration should be 
given to whether the veteran meets either 
the objective or subjective criteria, and 
include discussion of whether the veteran 
is unemployable by reason of disability, 
age, occupational background, or any 
other related factors.  The RO should 
prepare a rating decision which lists all 
of the veteran's disabilities, and 
includes all assigned diagnostic codes 
and percentage evaluations.

4.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


